NOS. 12-09-00285-CR
                                        12-09-00286-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

CITERIKA SHAY CALDWELL,                               '          APPEAL FROM THE 7TH
APPELLANT

V.                                                   '           JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                             '          SMITH COUNTY, TEXAS


                                      MEMORANDUM OPINION
                                          PER CURIAM
       Citerika Shay Caldwell appeals her convictions for burglary of a habitation and credit card
or debit card abuse. Appellant’s counsel has filed a brief asserting compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.


                                              BACKGROUND
       Appellant pleaded guilty to the offenses of burglary of a habitation and credit card or debit
card abuse.1 As charged, the burglary offense was a second degree felony, and the credit card or
debit card abuse offense was a state jail felony. Appellant entered into a plea agreement with the
State in which she received a sentence of ten years of imprisonment for the burglary offense and
two years of confinement in a state jail for the credit card case. Pursuant to the agreement, those
sentences would be suspended, and Appellant would be placed on community supervision.


       1
           See TEX. PENAL CODE ANN. §§ 30.02(c)(2), 32.31(d) (Vernon 2003 & Supp. 2009).

                                                      1
       The trial court accepted the plea agreement and sentenced Appellant on November 19,
2008. On July 2, 2009, the State filed a motion alleging that Appellant had failed to adhere to the
conditions of her community supervision and asking the trial court to revoke her suspended
sentence. The trial court held a hearing on the State’s motion. The State abandoned three of the
allegations in each of the petitions. Appellant pleaded true to the remaining allegations in the
State’s motion including the allegations that she failed to pay various fees, associated with a felon,
left the county, and consumed a controlled substance. The trial court found those allegations to be
true, revoked the previously suspended sentence, and sentenced Appellant to imprisonment for
eight years on the burglary charge and confinement for fifteen months on the credit card charge.
This appeal followed.


                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the procedural
history of the case and further states that counsel is unable to present any arguable issues for
appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have likewise reviewed the record for
reversible error and have found none.


                                           CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408B09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the

                                                  2
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.          Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered July 21, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3